PER CURIAM.
The former husband has failed to demonstrate that the trial court abused its discretion by denying his motion for an accounting of child support payments. See Bacardi v. Bacardi, 727 So.2d 1137 (Fla. 3d DCA), review denied, 741 So.2d 1134 (Fla.1999). Moreover, “no showing has been made ... to warrant such a monumental intrusion into [the former wife’s] financial records.” Bacardi, 727 So.2d at 1138. Therefore, we affirm.
The remaining issue that the former husband has raised on appeal lacks merit.
Affirmed.